Appeal from an order of the Supreme Court, Monroe County (J. Scott Odorisi, J.), entered July 10, 2014 in a mortgage foreclosure action. The order, among other things, granted plaintiff’s motion for summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Whalen, P.J., Smith, Centra, Troutman and Scudder, JJ.